Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub (cited by applicant; US 2009/0238592 A1) in view of Yacoub et al. (US 2009/0080922 A1) in view of Scheade et al. (2012/0312179 A1).
Regarding claim 16, a method of controlling voltage applied to a print blanket within a printing device, comprising: during printing of a print job, receiving an interrupt to trigger a null cycle; in response to the interrupt, reducing a print blanket bias voltage from a print bias level to a null bias level; stopping the printing during the null cycle; and in response to detecting that the interrupt has stopped, changing the print blanket bias voltage from the null bias level back to the print bias level (figures 2 and 6; [0030, 0034-0035, 0041-0044]. There are null cycles added as a part of the printing process and for the drying process.  In addition, when a current surge occurs, there is also a null cycle when the voltage 
Regarding claim 17, further comprising detecting that the interrupt has stopped.
Regarding claim 18, further comprising inserting a print cycle into the print job following the null cycle.
Regarding claim 19, stopping the printing during the null cycle comprises: discontinuing writing images on a photoreceptor of the printing device; and halting transportation of print media within the printing device.
Regarding claim 20, reducing the print blanket bias voltage comprises adjusting a voltage set-point of a voltage source coupled to the print blanket.
Regarding claim 21, the interrupt is received from a printing subsystem indicating the printing subsystem is not ready to continue printing.
Regarding claim 22, further comprising: during the null cycle, receiving a null cycle trigger; and in response to the null cycle trigger, continuing to apply a null cycle voltage to the print blanket; and continuing to stop the printing.
Regarding claim 23, the null bias level is below a corona breakdown threshold voltage but above a residual voltage remaining on a photoreceptor of the printing device after being discharged by light.
Regarding claim 24, a printing device comprising: a print blanket to receive an ink image from a photoreceptor; a bias unit to set a bias voltage of the print blanket; a voltage source to provide a print bias voltage and a null cycle bias voltage; and a controller to: detect an interrupt for a print job being printed by the printing device; responsive to the interrupt, adjust a set-point of the bias unit from the print bias voltage to the null cycle bias voltage; and responsive to detecting that the interrupt has stopped, adjust the set-point of the bias unit back to the print bias voltage.
Regarding claim 25, further comprising a printing subsystem to generate the interrupt when the printing subsystem is not ready to perform a print cycle [0042].
Regarding claim 26, wherein in response to detecting that the interrupt has stopped, the controller is further to insert a print cycle in the print job [0042].
Regarding claim 27, wherein in response to detecting the interrupt, the controller is further to insert a null cycle.
Regarding claim 28, wherein the null cycle bias voltage comprises a voltage value between the print blanket and the photoreceptor that is below a corona breakdown threshold voltage but above a residual voltage remaining on the photoreceptor after being discharged by light.
Regarding claim 29, the residual voltage remaining on the photoreceptor after being discharged by light is a measured value.
Regarding claim 30, a non-transitory machine-readable storage medium storing instructions that when executed by a processor of a printing device, cause the printing device to: during a print cycle of a printing process, detect an interrupt from a printing subsystem; in response to detecting the interrupt, direct a bias unit to change a print blanket bias voltage from a print bias level to a null bias level; and insert a first null cycle into the printing process following the print cycle, wherein printing stops during the first null cycle; and maintain the print blanket bias voltage at the null bias level during the first null cycle (figures 2 and 6; [0030, 0034-0035]).
Regarding claim 31, the instructions further causing the printing device to: insert an additional null cycle for each null cycle during which the interrupt persists; and maintain the print blanket bias voltage at the null bias level during each additional null cycle (figure 6, [0042]).
Regarding claim 32, the instructions further causing the printing device to: detect that the interrupt has stopped; and in response to detecting that the interrupt has stopped, change the print blanket bias voltage from the null bias 
Regarding claim 33, detecting that the interrupt has stopped occurs during a last null cycle in a series of null cycles that begins with the first null cycle (figure 6, [0044]).
Regarding claim 34, the last null cycle comprises the first null cycle.
Regarding claim 35, the null bias level is below a corona breakdown threshold voltage but above a residual voltage remaining on a photoreceptor of the printing device after being discharged by light (figures 2 and 6; [0030, 0034-0035, 0041-0044]. There are null cycles added as a part of the printing process and for the drying process.  In addition, when a current surge occurs, there is also a null cycle when the voltage is removed from the print blanket intermediate transfer member; the voltage would be chosen to ensure normal operation, thus, a voltage that is below breakdown and that prevents unwanted toner transfer by being above the V-light voltage such as suggest by Ishibashi and Takeuchi et al., cited below).
Yacoub strongly suggest changing the print blanket bias from the non-zero null bias voltage level back to the print bias level.
Yacoub ‘922 teaches cleaning the PIP and restarting the imaging process [0020].
Yacoub does not teach stopping the printing after a trigger during printing.
Scheade et al. teaches stopping the printing based on a stop trigger [0077-0081].
Both Yacoub, Yacoub ‘922, and Scheade are concerned with the operations of a printing press.  The rationale for this combination is the use of a known technique to improve similar devices in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Yacomb ‘922 with the teaching of Yacoub because it details the conventional process for the printing operations of the printing press.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Scheade with the teaching of Yacoub to allow users to control the operations of the printing press.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Applicant argues that “… as shown in the above listing of claims, claim 16 is amended to recite “reducing a print blanket bias voltage from a print bias voltage level to a non-zero null bias voltage level.” Applicant’s specification at paragraph 0015, for example, states that, When a null cycle is triggered, the bias voltage is selected to be ... higher than a V-light value, which ... typically varies from around 10-20V for a new photoreceptor to an acceptable limit on the order of 180V. Therefore, the bias voltage applied to the blanket when a null cycle is detected is typically the lowest value possible that is below the Paschen voltage but still above V-light.”.
 Applicant arguments are persuasive.  However, the claimed non-zero null bias can be any one of the voltages that occur during the decay period.  Since this selected voltage would occur each time the stopping the printing during the null cycle occurs.
Applicant previously argued that “consequently, any assertion that Yacoub’s unbiasing of the ITM drum is the same as Applicant’s claimed reducing bias voltage from one bias level to another bias level, is incorrect. An ITM drum that is not biased, is not an ITM drum at a reduced bias level.  Applicant invites the Office to review the generally understood meaning of bias, and biasing. A bias refers to a voltage or current that is applied to a component or component 
However, the claims are drawn to “reducing a print blanket bias voltage from a print bias level to a null bias level; stopping the printing during the null cycle…”.  Nevertheless, the claim recites a print bias and null bias level.  The level of the bias is shown in figures 3-5.  The bias level falls from the set bias to zero/ground.  The claim does imply a print bias voltage is applied. 
Bolza-Schunemann teaches a dead/null cycle in an electrophotography printing device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QG